IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSHUA STEPHENSON,                       §
                                          §
       Defendant Below,                   § No. 88, 2019
       Appellant,                         §
                                          § Court Below—Superior Court
       v.                                 § of the State of Delaware
                                          §
 STATE OF DELAWARE,                       § Cr. ID No. 1808013518 (N)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                           Submitted: October 21, 2019
                           Decided:   December 3, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                  ORDER

      After consideration of the brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and the

record on appeal, it appears to the Court that:

      (1)    The appellant, Joshua Stephenson, appeals from his convictions and

sentencing for charges of criminal mischief and disorderly conduct, following a

bench trial. The evidence at trial reflected that on July 4, 2018, staff at the James T.

Vaughn Correctional Center, where Stephenson was an inmate, received notification

that a fire-suppression sprinkler in Stephenson’s cell had “popped,” and water was

flooding the cell and nearby cells. The sprinklers in the prison have a tamper-

resistant, recessed design and are located approximately seven and a half feet from
the floor. “Popping” refers to releasing the sprinkler head by prying it out of its

recessed position. When sprinklers are popped, the water supply to the building

must be turned off until maintenance staff can replace the sprinkler; while the water

supply is turned off, the fire-suppression system is nonfunctional and no running

water flows to the toilets and sinks in the cells. Stephenson was the only person in

the cell when the sprinkler was popped.

      (2)    After the July 4, 2018 incident, Stephenson was moved to a different

cell. On July 13, 2018, the sprinkler in Stephenson’s new cell was popped, causing

another flood. Again, Stephenson was the only person in the cell at the time.

Stephenson was moved to a different cell and, later that day, the sprinkler in that

third cell was popped.

      (3)    After a bench trial, the Superior Court found Stephenson guilty of three

counts of criminal mischief and two counts of disorderly conduct. The court

sentenced him to two years’ incarceration, suspended after thirty days, for each of

the counts of criminal mischief and to thirty days’ incarceration for each of the

counts of disorderly conduct.

      (4)    This is Stephenson’s direct appeal. Stephenson proceeded pro se at

trial; his standby counsel filed the notice of appeal. Stephenson’s counsel then filed

a motion to stay the proceedings until a competency evaluation ordered by the

Superior Court in an unrelated proceeding could be completed and the Superior



                                          2
Court could determine whether Stephenson wished to proceed pro se on appeal. The

motion further requested that this case be remanded for those purposes. The Court

granted the motion. On remand, the Superior Court found that Stephenson is

competent but does not have the educational background or the knowledge of the

rules of procedure, substantive law, or rules of evidence to proceed without the

assistance of counsel. The Superior Court found that Stephenson had stated that he

did not want to proceed with the appeal pro se, and therefore concluded that counsel

should prosecute this appeal. After the case returned from remand, this Court

ordered that Stephenson’s counsel would continue to represent Stephenson on

appeal, in accordance with Supreme Court Rule 26.

      (5)   Stephenson’s counsel has filed a brief and a motion to withdraw under

Supreme Court Rule 26(c).       Stephenson’s counsel asserts that, based upon a

conscientious review of the record and the law, the appeal is wholly without merit.

In his statement filed under Rule 26(c), counsel indicates that he informed

Stephenson of the provisions of Rule 26(c) and provided him with a copy of the

motion to withdraw and the accompanying brief. Counsel also informed Stephenson

of his right to submit points he wanted this Court to consider on appeal. Stephenson

has not submitted any points for the Court’s consideration. The State has responded

to the Rule 26(c) brief and argues that the Superior Court’s judgment should be

affirmed.



                                         3
       (6)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must be satisfied that the appellant’s counsel has made

a conscientious examination of the record and the law for arguable claims. 1 This

Court must also conduct its own review of the record and determine whether “the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

       (7)    The Court has reviewed the record carefully and concluded that the

appeal is wholly without merit and devoid of any arguably appealable issue. We

also are satisfied that counsel made a conscientious effort to examine the record and

the law and properly determined that Stephenson could not raise a meritorious claim

on appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.



                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                           Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S.738, 744 (1967).
2
  Penson, 488 U.S. at 82.


                                              4